Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4475 Filed 03/31/21 Page 1 of 38




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DWAYNE EDMOND WILSON,

            Petitioner,
v.                                           CASE NO. 2:18-cv-10906
                                             HONORABLE LINDA V. PARKER
LES PARISH,

          Respondent.
_______________________________/

  OPINION AND ORDER (1) DENYING HABEAS CORPUS PETITION
   (ECF NO. 1); (2) DENYING MOTION FOR BOND (ECF NO. 15); (3)
 DENYING MOTION FOR HEARING (ECF NO. 22); (4) GRANTING THE
 MOTION FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF (ECF NO.
       23); (5) DENYING MOTION TO EXPEDITE BOND DUE TO
     PETITIONER’S MEDICAL CONDITION (ECF NO. 28); AND (6)
 DENYING MOTION FOR LEAVE TO BE HEARD ON PENDING BOND
                        MOTION (ECF NO. 29)

      Petitioner Dwayne Edmond Wilson, a state prisoner in the custody of the

Michigan Department of Corrections, filed an application for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. (ECF No. 1.) The pleading challenges Petitioner’s

convictions for possession of a firearm during the commission of a felony, Mich.

Comp. Laws § 750.227b, and two counts of unlawful imprisonment, Mich. Comp.

Laws § 750.349b. The sole ground for relief alleges that Petitioner’s Sixth

Amendment right to a speedy trial was violated.
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4476 Filed 03/31/21 Page 2 of 38




      Also pending before the Court are Petitioner’s motion for release on bond

pending a decision on his habeas petition (ECF No. 15), his motion for a hearing

before the Chief Judge of this District as to why the judge formerly assigned to this

case recused herself (ECF No. 22), and Petitioner’s motion for leave to file a

supplemental brief supporting his motion for bond (ECF No. 23). Respondent Les

Parish opposes Petitioner’s habeas corpus petition and motion for bond. (ECF

Nos. 5, 18.) Having reviewed the pleadings and record, the Court concludes that

the state appellate court’s rejection of Petitioner’s claim on the merits was

objectively reasonable. Accordingly, the habeas petition will be denied.

Additionally, the motion for bond pending a decision in this case will be denied as

moot, the motion for a hearing likewise will be denied, and the motion to file a

supplemental brief will be granted.

I. Background

      A. The Charges, First Trial, First Sentence, and First Direct Appeal

      On June 12, 2009, Petitioner was arraigned in state district court and bound

over for trial in Macomb County Circuit Court. (See ECF No. 6-1 at Pg. ID 161.)

The felony information (charging document) listed the following crimes: (i) first-

degree, premeditated murder; (ii) felony-murder (murder committed during

commission of, or attempt to commit, a felony); (iii) possession of a firearm during

the commission of, or attempt to commit, a felony (“felony-firearm”), second


                                          2
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4477 Filed 03/31/21 Page 3 of 38




offense; (iv) two counts of unlawful imprisonment; (v) first-degree home invasion;

(vi) assault with intent to do great bodily harm less than murder; (vii) carrying a

dangerous weapon with unlawful intent; and (viii) second-degree murder. (ECF

No. 6-14 at Pg. ID 490-91.) On June 22, 2009, Petitioner was arraigned in state

circuit court (ECF No. 6-3), and on December 8, 2009, his first trial began (ECF

No. 10-1). Before jury selection, the prosecutor dismissed the counts charging

Petitioner with second-degree murder and carrying a dangerous weapon with

unlawful intent, and the trial court denied Petitioner’s motion to represent himself.

(ECF No. 10-1 at Pg. ID 3874, 3884-88.)

      On December 10, 2009, the jury found Petitioner guilty of (i) second-degree

murder, Mich. Comp. Laws § 750.317, as a lesser offense to premeditated murder;

(ii) felony-murder, Mich. Comp. Laws § 750.316(1)(b); (iii) felony-firearm, Mich.

Comp. Laws § 750.227b; (iv) assault with intent to do great bodily harm less than

murder, Mich. Comp. Laws § 750.84; and (v) two counts of unlawful

imprisonment, Mich. Comp. Laws § 750.349b. (ECF No. 10-3 at Pg. ID 4190.)

The jury acquitted Petitioner of first-degree, premeditated murder and home

invasion. (Id.)

      On January 20, 2010, the trial court sentenced Petitioner to a term of (i) 36

to 60 years in prison for the second-degree murder conviction; (ii) life

imprisonment without the possibility of parole for the felony-murder conviction;


                                          3
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4478 Filed 03/31/21 Page 4 of 38




(iii) five years in prison for the felony-firearm count, with 239 days credit; (iv) five

to 10 years in prison for the assault conviction; and (v) five to 15 years for the two

unlawful-imprisonment convictions. (ECF No. 6-7 at Pg. ID 344-45.) The court

ordered the felony-firearm sentence to be served before the other sentences, which

ran concurrently with each other. (Id. at Pg. ID 344.)

      Petitioner appealed his convictions and sentence through counsel. Among

other things, he argued that the trial court violated his right to represent himself at

his trial. The Michigan Court of Appeals agreed with Petitioner’s argument on that

issue. Accordingly, the Court of Appeals vacated Petitioner’s convictions and

sentences and remanded the case to the trial court for further proceedings. People

v. Wilson, No. 296693, 2011 WL 1778729 (Mich. Ct. App. May 10, 2011)

(unpublished). The prosecutor appealed the Court of Appeals’ decision, but on

September 6, 2011, the Michigan Supreme Court denied leave to appeal because it

was not persuaded to review the issue. People v. Wilson, 490 Mich. 861; 801

N.W.2d 882 (2011).

      B. The Interlocutory Appeals Before the Second Trial

      The prosecutor re-charged Petitioner with (i) felony-murder; (ii) felony-

firearm, second offense; (iii) two counts of unlawful imprisonment; (iv) assault

with intent to do great bodily harm less than murder; (v) carrying a dangerous

weapon with unlawful intent; and (vi) second-degree murder. (ECF No. 6-23 at


                                           4
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4479 Filed 03/31/21 Page 5 of 38




Pg. ID 1338-39.) On December 13, 2011, Petitioner moved to dismiss the felony-

murder charge on double jeopardy grounds because the jury had acquitted him of

home invasion, which was the only underlying felony for the felony-murder

charge. (See ECF No. 6-9 at Pg. ID 357-58.)

      On July 6, 2012, the trial court granted Petitioner’s motion and dismissed the

felony-murder charge on double jeopardy grounds. The court stated that Petitioner

could not “be tried on Felony Murder when the only predicate available is that for

which he has already been acquitted.” People v. Wilson, No. 09-2637 FC

(Macomb Cty. Cir. Ct. July 6, 2012); (ECF No. 6-18 at Pg. ID 671).

      Meanwhile, Petitioner argued at a pretrial conference on February 16, 2012,

that his right to a speedy trial was being violated. (ECF No. 6-11 at Pg. ID 383-

86.) The trial court rejected Petitioner’s argument (id. at Pg. ID 403) and, on April

6, 2012, Petitioner filed a pro se interlocutory appeal from the trial court’s

decision. (ECF No. 6-16 at Pg. ID 539-50.) On April 18, 2012, the Michigan

Court of Appeals denied Petitioner’s application for leave to appeal “for failure to

persuade the Court of the need for immediate appellate review.” People v. Wilson,

No. 309493 (Mich. Ct. App. Apr. 18, 2012); (ECF 6-16 at Pg. ID 537). Petitioner

appealed that ruling to the Michigan Supreme Court but, on May 24, 2013, the

state supreme court denied leave to appeal because it was not persuaded to review

the issue. People v. Wilson, 494 Mich. 853; 830 N.W.2d 383 (2013).


                                           5
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4480 Filed 03/31/21 Page 6 of 38




      The double jeopardy issue continued to progress on a different track. On

July 12, 2012, the prosecutor filed an interlocutory appeal from the trial court’s

decision that Petitioner could not be retried on a charge of felony-murder. On July

16, 2012, the Michigan Court of Appeals stayed the case pending the appeal, and

on November 15, 2012, the Court of Appeals reversed the trial court’s decision on

the double jeopardy issue and reinstated the felony-murder charge. People v.

Wilson, No. 311253, 2012 WL 5854885 (Mich. Ct. App. Nov. 15, 2012).

      Petitioner appealed that decision to the Michigan Supreme Court. (ECF No.

6-21 at Pg. ID 1068-96.) About a year and a half later, on June 18, 2014, the

Michigan Supreme Court reversed the Michigan Court of Appeals, dismissed the

felony-murder charge, and remanded the case to trial court. People v. Wilson, 496

Mich. 91; 852 N.W.2d 134 (2014).1

      C. The Initial Habeas Petition

      On June 25, 2014, Petitioner filed a pro se habeas corpus petition in this

District. He argued that he was denied his state and federal rights to a speedy trial

and his right to present a defense due to the prosecution’s suppression or

destruction of evidence. Former United States District Judge Lawrence P. Zatkoff

summarily dismissed the petition without prejudice on July 17, 2014. Judge



1
 Justice Stephen J. Markman filed a dissenting opinion, which Justices Brian K.
Zahra and David F. Viviano joined.
                                          6
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4481 Filed 03/31/21 Page 7 of 38




Zatkoff stated that the delay in bringing Petitioner to trial was largely due to

interlocutory appeals and that the case was expected to be set for trial promptly.

Judge Zatkoff also stated that prejudice could not be accurately ascertained until

after the trial and that no extraordinary circumstances warranted intrusion into state

proceedings already underway. See Wilson v. Michigan, No. 14-12490 (E.D.

Mich. July 17, 2014).

        D. The Second Trial and Second Sentence

        Petitioner subsequently asked the trial court to dismiss his case on speedy

grounds. The trial court denied his motion on September 8, 2014 (ECF 6-1 at Pg.

ID 202) and, on September 24, 2014, Petitioner’s second trial began, with

Petitioner representing himself. (ECF No. 7-14 at Pg. ID 1922.)2 At that point, the

charges against Petitioner were (i) second-degree murder, (ii) felony-firearm, (iii)

assault with intent to do great bodily harm less than murder, and (iv) two counts of

unlawful imprisonment. (Id. at Pg. ID 2020-21.)

        In one of his previous briefs, Petitioner described the trial testimony and the

parties’ theories of the case as follows:

               The prosecution alleged that on May 26, 2009, Mr. Wilson
        entered the home of Katherine Horton. Mr. Wilson and Ms. Horton had
        been in a romantic relationship for around eight years, with Mr. Wilson
        living at that residence with Ms. Horton, her two daughters from a prior
        relationship, . . . and the young son he had with Katherine Horton. Ms.
        Horton alleged that she and Mr. Wilson had recently ended their

2
    An attorney was available to assist Petitioner, if he needed help.
                                            7
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4482 Filed 03/31/21 Page 8 of 38




      relationship, and that Mr. Wilson no longer lived at the house, but Mr.
      Wilson disputed that he had been kicked out of the house and asserted
      he entered the house using his own key.

             According to the prosecution, once inside the house Mr. Wilson
      tied up [Ms. Horton’s daughters], asking them where their mother was.
      He then waited inside the house for a period of time until Ms. Horton
      and Kenyatta Williams returned to the house. Mr. Williams was a man
      Ms. Horton met on the Internet, and had invited to come live with her
      from his home in Florida. An altercation ensued when Ms. Horton and
      Mr. Williams entered the house, with Mr. Williams sustaining fatal
      gunshot wounds and Ms. Horton alleging that Mr. Wilson assaulted her
      by striking her with a handgun.

            The defense theory in the case was that the handgun went off
      accidentally during a struggle between Mr. Wilson, Mr. Williams, and
      Ms. Horton, that Ms. Horton was lying about being assaulted, and lying
      about the circumstances of the altercation . . . .

             Both [girls] testified that around 8:00 am on May 26, they were
      asleep in their house when they were awakened by Mr. Wilson yelling
      at them, and pointing guns at them. (T, 9/26/14, 135-136; 218-219).
      He then tied them up with duct tape, and took them up to the ground
      floor of the house and sat them on a couch. They testified he paced
      around the house, looking out of the windows, for around 20 minutes
      or so until their mother and Mr. Williams arrived at the house. (T,
      9/26/14, 159-160; 225-227). They could hear the altercation as it
      occurred, but were blocked from seeing it by a wall of the house.
      Neither girl suffered any physical injury during the incident. (T,
      9/26/14, 179; 239). Both girls acknowledged that Mr. Wilson told them
      he would not harm or touch them. (T, 9/26/14, 179, 239-240).

            Katherine Horton testified at length as to the incident, and
      alleged where the respective persons were located at the time Mr.
      Williams was shot. (T, 9/30/14, 65-75). She stated she and Mr.
      Williams returned to the house, after dropping off her and Mr. Wilson’s
      young son, who was still living with her, at school sometime between
      8:30 am and 9:00 am. (T, 9/30, 63-64). She denied that Mr. Williams
      was armed with any handgun on that date. Ms. Horton alleged Mr.
      Wilson hit her with a gun several times on her face and on the back of
                                        8
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4483 Filed 03/31/21 Page 9 of 38




      her head, and was later told at a hospital that she suffered a “slight
      concussion” and some abrasions. (T, 9/30/14, 71-72, 89-90).

              The medical examiner who did the autopsy on Mr. Williams
      testified he died from three gunshot wounds, one to his back and two to
      the back of his shoulder. (T, 10/1/14, 63-64). When questioned by Mr.
      Wilson on cross-examination, the doctor acknowledged that . . . given
      the location and trajectory of the wounds, the version of the events
      provided by Ms. Horton in her testimony was physically impossible.
      (T, 10/1/14, 92-95, 102-107, 113). The doctor admitted the wounds
      were consistent with the gun being pointed downward during a struggle.
      (T, 10/1/14, 97-98, 112-113).

Def. Brief on Appeal, Mich. Ct. App. No. 324856 (ECF No. 6-19 at Pg. ID 777-79).

      On October 8, 2014, the jury found Petitioner guilty of two counts of

unlawful imprisonment and felony-firearm. (ECF No. 7-23 at Pg. ID 3729-30.)

The jury acquitted Petitioner of the more serious charges of second-degree murder

and assault with intent to do great bodily harm less than murder. (Id.)

      On November 19, 2014, the trial court sentenced Petitioner to 10 years in

prison for the felony-firearm conviction, with credit for 1997 days already served,

and 100 to 180 months for each conviction of unlawful imprisonment. The court

ordered the sentences for unlawful imprisonment to run concurrently, but

consecutive to the felony-firearm sentence. (ECF No. 6-19 at Pg. ID 762; ECF

No. 7-24 at Pg. ID 3834.)

      E. The Appeal after the Second Trial and the Subsequent Remand

      Petitioner appealed his new convictions and sentences. He argued through

counsel that (i) he was denied his constitutional right to a speedy trial; (ii) the trial
                                            9
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4484 Filed 03/31/21 Page 10 of 38




 court erred in sentencing him to 10 years in prison as a third felony-firearm

 offender; and (3) he was entitled to re-resentencing on the scoring of the

 sentencing guidelines for unlawful imprisonment, or the case should be remanded

 pursuant to People v. Lockridge, 498 Mich. 358; 870 N.W.2d 502 (2015), because

 the trial court used judicial fact-finding to score two offense variables. (ECF No.

 6-19 at Pg. ID 766.)

       On May 10, 2016, the Michigan Court of Appeals rejected Petitioner’s

 speedy trial claim on the merits and affirmed his convictions. The Court of

 Appeals, nevertheless, agreed with Petitioner that his sentence for the felony-

 firearm conviction should be five years, not 10 years, and that Petitioner was

 entitled to reconsideration of his sentence for unlawful imprisonment under

 Lockridge, because there was judicial fact-finding at sentencing. Accordingly, the

 Court of Appeals remanded Petitioner’s case for correction of the judgment of

 sentence to reflect a term of five years for the felony-firearm and for

 reconsideration of Petitioner’s sentence for unlawful imprisonment. People v.

 Wilson, No. 324856, 2016 WL 2731096 (Mich. Ct. App. May 10, 2016)

 (unpublished).

       Both the prosecutor and Petitioner appealed the appellate court’s decision.

 The prosecutor appealed the ruling on the sentence for the felony-firearm

 conviction, and Petitioner appealed the ruling on the speedy trial issue. On


                                           10
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4485 Filed 03/31/21 Page 11 of 38




 November 17, 2016, the Michigan Supreme Court denied Petitioner’s application

 to appeal the speedy trial issue because it was not persuaded to review the issue.

 See People v. Wilson, 500 Mich. 890; 886 N.W.2d 710 (2016).

       On July 25, 2017, the Michigan Supreme Court issued its decision on

 Petitioner’s sentence. The state supreme court held that Petitioner could be

 sentenced as a third felony-firearm offender and, therefore, the proper sentence for

 his felony-firearm conviction was 10 years, not five years. As for the scoring of

 the sentencing guidelines, the Michigan Supreme Court remanded the case to the

 trial court for possible re-sentencing under the procedures set forth in Lockridge.

 See People v. Wilson, 500 Mich. 521; 902 N.W.2d 378 (2017).

       On remand, the trial court held a hearing and declined to re-sentence

 Petitioner. (ECF No. 7-25 at Pg. ID 3843-44.) Petitioner initially appealed the

 trial court’s decision not to re-sentence him, but he subsequently agreed to dismiss

 the appeal. (ECF No. 6-20 at Pg. ID 1019.) Thus, on November 15, 2017, the

 Michigan Court of Appeals dismissed the appeal on stipulation of the parties. See

 People v. Wilson, No. 340322 (Mich. Ct. App. Nov. 15, 2017); (ECF 6-20 at Pg.

 ID 950). That concluded Petitioner’s state case. On March 19, 2018, he filed his

 current petition for the writ of habeas corpus through counsel.




                                          11
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4486 Filed 03/31/21 Page 12 of 38




                                II. Standard of Review

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

 requires prisoners who challenge “a matter ‘adjudicated on the merits in State

 court’ to show that the relevant state court ‘decision’ (1) ‘was contrary to, or

 involved an unreasonable application of, clearly established Federal law,’ or (2)

 ‘was based on an unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding.’” Wilson v. Sellers, 138 S. Ct. 1188, 1191

 (2018) (quoting 28 U.S.C. § 2254(d)). The Supreme Court has explained that

        a state court decision is “contrary to [the Supreme Court’s] clearly
        established precedent if the state court applies a rule that contradicts the
        governing law set forth in [Supreme Court] cases” or “if the state court
        confronts a set of facts that are materially indistinguishable from a
        decision of [the Supreme] Court and nevertheless arrives at a result
        different from [Supreme Court] precedent.”

 Lockyer v. Andrade, 538 U.S. 63, 73 (2003) (quoting Williams v. Taylor, 529 U.S.

 362, 405-406 (2000) (alterations added)).

        “Under the ‘unreasonable application’ clause, a federal habeas court
        may grant the writ if the state court identifies the correct governing
        legal principle from [the Supreme] Court’s decisions but unreasonably
        applies that principle to the facts of the prisoner’s case.” Id., at 413,
        120 S.Ct. 1495. The “unreasonable application” clause requires the
        state court decision to be more than incorrect or erroneous. Id., at 410,
        412, 120 S.Ct. 1495. The state court’s application of clearly established
        law must be objectively unreasonable. Id., at 409, 120 S.Ct. 1495.

 Id. at 75.




                                            12
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4487 Filed 03/31/21 Page 13 of 38




       “AEDPA thus imposes a ‘highly deferential standard for evaluating state-

 court rulings,’ and ‘demands that state-court decisions be given the benefit of the

 doubt[.]’” Renico v. Lett, 559 U.S. 766, 773 (2010) (internal and end citations

 omitted). “A state court’s determination that a claim lacks merit precludes federal

 habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

 state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting

 Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Thus, “[o]nly an ‘objectively

 unreasonable’ mistake, . . . , one ‘so lacking in justification that there was an error

 well understood and comprehended in existing law beyond any possibility for

 fairminded disagreement,’ slips through the needle’s eye of § 2254.” Saulsberry v.

 Lee, 937 F.3d 644, 648 (6th Cir.) (quoting Richter, 562 U.S. at 103), cert. denied,

 140 S. Ct. 445 (2019).

                                     III. Analysis

       Petitioner’s sole claim is that he was denied his right to a speedy trial under

 the Sixth and Fourteenth Amendments to the United States Constitution and that he

 suffered prejudice as a result. (Pet., ECF No. 1 at Pg. ID 5.) The Michigan Court

 of Appeals was the last state court to adjudicate this claim on the merits. The

 Court of Appeals determined that the delay was three years. (ECF No. 6-23 at Pg.

 ID 1285.) The Court of Appeals then analyzed the other relevant factors and

 concluded that Petitioner’s right to a speedy trial was not violated. In reaching this


                                           13
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4488 Filed 03/31/21 Page 14 of 38




 conclusion, the Court of Appeals stated that: (i) prejudice was presumed because

 the delay exceeded eighteen months; (ii) the majority of the delay, approximately

 two years, was attributable to the interlocutory appeal arising from the trial court’s

 dismissal of the felony-murder charge, and the delay did not weigh in Petitioner’s

 favor; (iii) Petitioner asserted his right to a speedy trial; and (iv) he suffered no

 prejudice from the delay. Wilson, 2016 WL 2731096, at *3-6; (ECF No. 6-23 at

 Pg. ID 1285-88).

 A. Clearly Established Supreme Court Precedent

       The Sixth Amendment to the United States Constitution provides that, “[i]n

 all criminal prosecutions, the accused shall enjoy the right to a speedy and public

 trial . . . .” U.S. CONST. amend. VI. This right “is ‘fundamental’ and is imposed

 by the Due Process Clause of the Fourteenth Amendment on the States.” Barker v.

 Wingo, 407 U.S. 514, 515 (1972).

       When analyzing a speedy trial claim, courts must weigh the conduct of both

 the prosecution and the defendant and then apply a balancing test. Id. at 530.

 Some of the factors which courts should assess in determining whether a defendant

 was deprived of the right to a speedy trial are the “[l]ength of delay, the reason for

 the delay, the defendant's assertion of his right, and prejudice to the defendant.”

 Id. Stated differently, there are four relevant inquiries: “whether delay before trial

 was uncommonly long, whether the government or the criminal defendant is more


                                            14
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4489 Filed 03/31/21 Page 15 of 38




 to blame for that delay, whether, in due course, the defendant asserted his right to a

 speedy trial, and whether he suffered prejudice as the delay’s result.” Doggett v.

 United States, 505 U.S. 647, 651-52 (1992).

       None of these four factors is “either a necessary or sufficient condition to the

 finding of a deprivation of the right of speedy trial. Rather, they are related factors

 and must be considered together with such other circumstances as may be relevant.”

 Barker, 407 U.S. at 533.

       “[P]retrial delay is often both inevitable and wholly justifiable.” Doggett,

 505 U.S. at 656. Accordingly, “[w]hen the government prosecutes a case with

 reasonable diligence, a defendant who cannot demonstrate how his defense was

 prejudiced with specificity will not make out a speedy trial claim no matter how

 great the ensuing delay.” United States v. Howard, 218 F.3d 556, 564 (6th Cir.

 2000) (citing Doggett, 505 U.S. at 656).

 B. Application of the Four Barker Factors

       1. Length of the Delay

       “The length of the delay is to some extent a triggering mechanism. Until

 there is some delay which is presumptively prejudicial, there is no necessity for

 inquiry into the other factors that go into the balance.” Barker, 407 U.S. at 530.

 “[T]he length of delay that will provoke such an inquiry is necessarily dependent

 upon the peculiar circumstances of the case.” Id. at 530-31.


                                            15
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4490 Filed 03/31/21 Page 16 of 38




       In this Circuit, “[a] one-year delay is presumptively prejudicial and triggers

 analysis of the remaining Barker factors.” Brown v. Romanowski, 845 F.3d 703,

 714 (6th Cir. 2017) (citing Doggett, 505 U.S. at 652 n.1); accord United States v.

 Young, 657 F.3d 408, 414 (6th Cir. 2011) (stating that “[a] court need only

 consider the other Barker factors if there has been ‘uncommonly long’ delay” and

 that “a delay of more than one year is presumptively prejudicial and triggers

 application of the remaining three factors”); Maples v. Stegall, 427 F.3d 1020,

 1026 (6th Cir. 2005) (“A delay approaching one year is presumptively prejudicial

 and triggers application of the remaining three factors.”).

       Ordinarily, “[t]he length of the delay is measured from the date of the

 indictment or the date of the arrest, whichever is earlier.” Maples, 427 F.3d at

 1026 (citing United States v. Marion, 404 U.S. 307, 320 (1971), and Redd v.

 Sowders, 809 F.2d 1266, 1269 (6th Cir. 1987)). Petitioner, therefore, contends that

 the delay began in June 2009, when he was arraigned, and that the delay ended five

 years, three months later, on September 24, 2014, when his second trial began.

 (Pet., ECF No. 1 at Pg. ID 19.)

       According to the Michigan Court of Appeals, however, the delay was three

 years: from September 6, 2011, when Petitioner’s first direct appeal ended, to

 September 24, 2014, the date that Petitioner’s second trial began. See Wilson,

 2016 WL 2731096, at *3. Using September 2011, as opposed to June 2009, as the


                                          16
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4491 Filed 03/31/21 Page 17 of 38




 start of the delay makes sense because the interval between Petitioner’s

 arraignment in 2009 and the amended charging document did not in itself violate

 the speedy trial provision of the Constitution. See United States v. Ewell, 383 U.S.

 116, 121 (1966) (stating that the substantial interval between the defendants’

 original and subsequent indictments did not in itself violate the speedy trial

 provision of the Constitution).

       Here, during the first appeal of right, the Michigan Court of Appeals vacated

 Petitioner’s initial convictions and sentences, and remanded the case to the trial

 court for further proceedings. The prosecutor’s appeal from that order was denied

 by the Michigan Supreme Court on September 6, 2011. At that point, Petitioner

 once again became subject to prosecution, and his right to a speedy trial attached.

 See United States v. MacDonald, 456 U.S. 1, 6 (1982) (“A literal reading of the

 [Sixth] Amendment suggests that th[e] right [to a speedy and public trial] attaches

 only when a formal criminal charge is instituted and a criminal prosecution

 begins.”); Marion, 404 U.S. at 313 (stating that “the protection of the Amendment

 is activated only when a criminal prosecution has begun and extends only to those

 persons who have been ‘accused’ in the course of that prosecution”); see also

 Harvey v. Shillinger, 76 F.3d 1528, 1533–34 (10th Cir. 1996) (concluding that the

 speedy trial clock for the petitioner’s second trial began to run after his original

 convictions were vacated and he was charged with a new offense).


                                           17
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4492 Filed 03/31/21 Page 18 of 38




       Petitioner, in fact, agreed with the prosecution during the state appellate

 proceedings that, for purposes of a speedy trial, the clock began to run on

 September 6, 2011, when the Michigan Supreme Court rejected the prosecution’s

 application for leave to appeal on direct appeal. He stated that,

       [w]hile normally the length of delay for speedy trial purposes is
       calculated from the date of arrest to the date of trial, in this matter the
       relevant period, given the initial appellate reversal of the convictions,
       runs from the date the Michigan Supreme Court denied leave to appeal
       to the prosecution from the Court of Appeals’ opinion which reversed
       those convictions and remanded for a new trial (September 6, 2011 –
       see Appendix B) to the date of the beginning of the re-trial (September
       24, 2014). See People v Bennett, 84 Mich. App. 408; 269 N.W.2d 618
       (1978). That delay was in excess of three years.

 Def. Brief on Appeal, Mich. Ct. App. No. 324856 (ECF 6-19 at Pg. ID 782).

       Petitioner alleges in his habeas petition that he did not authorize his

 appellate attorney to use September 6, 2011, as the start of the delay period. (ECF

 No. 1 at Pg. ID 18). However, his appellate attorney’s argument is consistent with

 Petitioner’s pro se motion in state court that the clock should start running in 2011

 when his convictions were vacated. See 2/16/12 Pretrial Conference, ECF No. 6-

 11 at Pg. ID 383-86.) The Michigan Court of Appeals, therefore, did not

 unreasonably apply the law or unreasonably determine the facts when it concluded

 that the pretrial delay began on September 6, 2011.




                                           18
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4493 Filed 03/31/21 Page 19 of 38




       Nevertheless, because the parties agree that the delay ended on September

 24, 2014, the delay was more than one year, and it is presumptively prejudicial.

 The first factor weighs in Petitioner’s favor.

       2. Reasons for the Delay

       The second speedy-trial factor requires an assessment of the reasons for the

 delay. Petitioner alleges that the delay was entirely attributable to the prosecution

 and to some of the appeals in his case. He claims that he was “railroaded” by the

 state court of appeals and by the appearance of impropriety. He also contends that

 the prosecution and courts acted in bad faith or were negligent. (Pet., ECF No. 1 at

 Pg. ID 19.)

       The Michigan Court of Appeals, however, ruled that the reasons for the

 delay factor did not weigh in Petitioner’s favor because (i) the prosecutor’s

 interlocutory appeal on the double jeopardy issue was not frivolous; (ii) Petitioner

 failed to show bad faith or dilatory purpose on the part of the prosecution; (iii) the

 double jeopardy issue was important; (iv) the crime was serious; and (v) much of

 delay before and after the interlocutory appeal was due to Petitioner’s motions or

 requests. Wilson, 2016 WL 2731096, at *3-*5.

       In Barker, the Supreme Court stated that

       different weights should be assigned to different reasons. A deliberate
       attempt to delay the trial in order to hamper the defense should be
       weighted heavily against the government. A more neutral reason such
       as negligence or overcrowded courts should be weighted less heavily
                                           19
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4494 Filed 03/31/21 Page 20 of 38




       but nevertheless should be considered since the ultimate responsibility
       for such circumstances must rest with the government rather than with
       the defendant. Finally, a valid reason, such as a missing witness, should
       serve to justify appropriate delay.

 Barker, 407 U.S. at 531 (footnote omitted); see also Brown, 845 F.3d at 714

 (explaining that governmental delays motivated by bad faith, harassment, attempts

 to seek a tactical advantage, negligence, and a lack of explanation weigh against

 the government, but in varying degrees). “[T]he court considers who is most at

 fault—the government or the defendant.” Brown, 845 F .3d at 714.

              a. September 6, 2011 to July 16, 2012

       As noted above, the delay in retrying Petitioner started on September 6,

 2011, when the Michigan Supreme Court denied the prosecution’s application for

 leave to appeal the lower court’s order vacating Petitioner’s initial convictions and

 remanding the case to the trial court. At a pretrial conference about three months

 later, Petitioner objected to being re-tried on a charge of felony-murder because he

 was acquitted of home invasion, which was the felony underlying the felony-

 murder charge. (12/13/11 Pretrial Conference, ECF No. 6-9 at Pg. ID 358.)

       At another pretrial conference a month later, Petitioner stated that he was

 firing his appointed attorney. (1/19/12 Pretrial Conference, ECF 6-10 at Pg. ID

 363-64.) Petitioner also objected to being moved from a nearby prison to the

 county jail because he was trying to defend himself, and the prison law library was

 better than the library at the jail. (Id. at Pg. ID 368-69.) Petitioner’s attorney

                                            20
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4495 Filed 03/31/21 Page 21 of 38




 (Jeffery Cojocar) explained the things that he had done on Petitioner’s behalf, and

 he described Petitioner as “confrontational.” (Id. at Pg. ID 365-68.) The trial court

 allowed Cojocar to withdraw from the case, and it warned Petitioner that he would

 be “stuck” with the next appointed attorney. (Id. at Pg. ID 371.)

       At the next pretrial conference on February 16, 2012, the trial court

 announced that the newly appointed attorney (Mark Swanson) had declined to

 represent Petitioner. Although Swanson cited personal family matters for his

 decision, he also informed the trial court by letter that Petitioner had failed to have

 a couple of his witnesses call Swanson and that, during a two-hour interview with

 Petitioner, Petitioner could not give Swanson a straight answer as to whether he

 wanted to represent himself. (2/16/12 Pretrial Conference, ECF No. 6-11 at Pg. ID

 380-81.) The trial court set a trial date of April 24, 2012, and it agreed to appoint

 one more attorney for Petitioner. (Id. at Pg. ID 381-82, 394, 396.) Petitioner then

 made oral motions for discovery and for appointment of an independent medical

 examiner, a crime reconstructionist, and a private investigator. The trial court

 agreed to give Petitioner the available discovery materials, and it took the other

 motions under advisement. (Id. at Pg. ID 396-402.)

       At a subsequent pretrial conference, Petitioner asserted his right to a speedy

 trial. However, when the trial court offered Petitioner an earlier trial date,




                                           21
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4496 Filed 03/31/21 Page 22 of 38




 Petitioner declined the offer and stated that he wanted to file an interlocutory

 appeal. (3/1/12 Pretrial Conference, ECF No. 6-12 at Pg. ID 418-22.)

        On April 18, 2012, Petitioner asked for a 90-day adjournment of the trial

 date because he was not prepared for trial. He acknowledged that the speedy-trial

 clock would stop running if an adjournment were granted. (4/18/12 Pretrial Hr’g,

 ECF No. 7-2 at Pg. ID 1539-41.) The trial court then adjourned the trial date to

 July 17, 2012, so that Petitioner could prepare for trial. (Id. at Pg. ID 1542, 1544-

 45.)

        Finally, on July 6, 2012, the trial court granted Petitioner’s motion to

 dismiss the felony-murder count. See People v. Wilson, No. 09-2637 FC (Macomb

 Cty. Cir. Ct. July 6, 2012); (ECF No. 6-18 at Pg. ID 671). The trial was set to start

 on July 17, 2012, but on July 12, 2012, the prosecution applied for leave to appeal

 the trial court’s dismissal of the felony-murder charge. On July 16, 2012, the

 presiding judge of the Michigan Court of Appeals granted the application for leave

 to appeal, ordered an expedited appeal, and granted a stay. (ECF No. 6-18 at Pg.

 ID 698.)3

        At that point in the proceedings, approximately ten months had run on the

 speedy trial clock: from September 6, 2011, to July 16, 2012. However, at least


 3
   Appellate Judges Pat M. Donofrio and Deborah A. Servitto voted to grant the
 motion for immediate consideration and to peremptorily reverse the trial court’s
 ruling. (ECF No. 6-18 at Pg. ID 698.)
                                           22
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4497 Filed 03/31/21 Page 23 of 38




 three months of that ten-month period is attributable to Petitioner because he asked

 to have his appointed attorneys removed from the case and then he requested a

 ninety-day adjournment of the trial date to prepare for trial. “When a party makes

 motions, it cannot use the delay caused by those motions as a basis for a speedy-

 trial claim.” Young, 657 F.3d at 415 (citing United States v. Loud Hawk, 474 U.S.

 302, 316-17 (1986) (quoting United States v. Auerbach, 420 F.2d 921, 924 (5th

 Cir. 1969)).

                b. July 16, 2012 to June 18, 2014

       A substantial amount of the pretrial delay was the result of the interlocutory

 appeal regarding the felony-murder charge and the related double jeopardy issue.

 As explained above, Petitioner prevailed on the issue in the trial court, but the

 prosecution appealed the trial court’s decision to the Michigan Court of Appeals.

       Petitioner claims that the prosecution’s appeal of the trial court’s dismissal

 of the felony-murder charge was frivolous and tainted by impropriety because one

 of the judges that sat on the panel which granted the prosecution leave to appeal

 was the prosecutor’s former stepmother. In addition, according to Petitioner, it is

 hornbook law that a person cannot be recharged for a crime of which the person

 has been acquitted by a jury, and he was acquitted of home invasion, the predicate

 felony for the felony-murder count.




                                           23
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4498 Filed 03/31/21 Page 24 of 38




        “[T]he interests served by appellate review . . . sometimes stand in

 opposition to the right to a speedy trial.” Loud Hawk, 474 U.S. at 313. Thus,

 “[u]nder Barker, delays in bringing the case to trial caused by the Government’s

 interlocutory appeal may be weighed in determining whether a defendant has

 suffered a violation of his rights to a speedy trial. Id. at 316. But “an interlocutory

 appeal by the Government ordinarily is a valid reason that justifies delay.” Id. at

 315.

        In assessing the purpose and reasonableness of such an appeal, courts
        may consider several factors. These include the strength of the
        Government’s position on the appealed issue, the importance of the
        issue in the posture of the case, and—in some cases—the seriousness
        of the crime. United States v. Herman, 576 F.2d 1139, 1146 (CA5
        1978) (Wisdom, J.). For example, a delay resulting from an appeal
        would weigh heavily against the Government if the issue were clearly
        tangential or frivolous. Ibid. Moreover, the charged offense usually
        must be sufficiently serious to justify restraints that may be imposed on
        the defendant pending the outcome of the appeal. Ibid.

 Id. at 315-316.

        Here, the prosecution’s position on the double jeopardy issue was far from

 frivolous. At the trial court level, the parties agreed that the jury could return a

 verdict of guilty of felony-murder and not guilty of home invasion and that the

 prosecution did not have to charge the predicate felony to obtain a conviction. The

 issue, however, was whether the prosecution could retry Petitioner on a charge of

 felony-murder, with home invasion as the predicate felony, even though Petitioner

 had been acquitted of the predicate felony at his first trial. The trial court and the
                                            24
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4499 Filed 03/31/21 Page 25 of 38




 parties were unable to find any Michigan law squarely on point. People v. Wilson,

 No. 09-2637 FC (Macomb Cty. Cir. Ct. July 6, 2012); (ECF No. 6-18 at Pg. ID

 671).

         Furthermore, the Michigan Court of Appeals ruled in the prosecution’s favor

 on the issue, see Wilson 2012 WL 5854885, and when Petitioner appealed to the

 Michigan Supreme Court, the state supreme court stated that the case “implicate[d]

 more than one somewhat complex legal doctrine[s].” Wilson, 496 Mich. at 95; 852

 N.W.2d at136. Three justices of the Michigan Supreme Court agreed with the

 prosecution’s position, see id., 496 Mich. at 108-32; 852 N.W.2d at 142-55, and

 the United States Supreme Court has since held that the issue-preclusion

 component of the Double Jeopardy Clause does not bar prosecutors from retrying

 defendants after a jury has returned irreconcilably inconsistent verdicts of

 conviction and acquittal, and the convictions are later vacated for legal error

 unrelated to the inconsistency. See Bravo-Fernandez v. United States, 137 S. Ct.

 352, 362-63 (2016).

         Not only was the prosecution’s position on the appealed issue strong, the

 issue was important to the posture of the case. The prosecution could not proceed

 with a second trial until there was a determination on whether Petitioner could be

 charged with felony-murder. Finally, felony-murder was a serious crime, for it is

 punishable by life imprisonment without the possibility of parole. The Court


                                           25
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4500 Filed 03/31/21 Page 26 of 38




 concludes that the prosecution was justified in appealing the trial court’s ruling on

 the double jeopardy issue.

       Petitioner contends that the prosecutor’s interlocutory appeal was tainted

 because one of the judges on the panel that granted leave to file the interlocutory

 appeal was the former stepmother of the prosecutor who tried Petitioner the second

 time. But the prosecutor who re-tried Petitioner was not involved in Petitioner’s

 case at the time of the interlocutory appeal. And the judge in question did not sit

 on the appellate panel that issued the decision overturning the trial court’s

 dismissal of the felony-murder charge.

       Petitioner, nevertheless, asserts that the Michigan Supreme Court took an

 unreasonable amount of time in deciding his subsequent appeal to the Michigan

 Supreme Court after the Court of Appeals reinstated the felony-murder charge.

 Petitioner’s appeal was meritorious in that he ultimately prevailed on the issue in

 the Michigan Supreme Court. But to prevail on a speedy trial claim, a defendant

 who files a meritorious appeal bears the burden of showing that the prosecution

 caused an unreasonable delay in that appeal or that the appellate court’s delay was

 “wholly unjustifiable.” Loud Hawk, 474 U.S. at 316.

       The Michigan Supreme Court took almost eighteen months to decide

 the double jeopardy issue. Nevertheless,

       because of the many procedural safeguards provided an accused, the
       ordinary procedures for criminal prosecution are designed to move at a
                                           26
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4501 Filed 03/31/21 Page 27 of 38




       deliberate pace. A requirement of unreasonable speed would have a
       deleterious effect both upon the rights of the accused and upon the
       ability of society to protect itself.

 Ewell, 383 U.S. at 120. Therefore, “[t]he right of a speedy trial is necessarily

 relative. It is consistent with delays and depends upon circumstances. It secures

 rights to a defendant. It does not preclude the rights of public justice.” Beavers v.

 Haubert, 198 U.S. 77, 87 (1905).

       In the present case, the Michigan Supreme Court invited the Prosecuting

 Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan

 to file briefs amicus curiae in the case. See People v. Wilson, 494 Mich. 853; 830

 N.W.2d 384 (2013). The court’s dispositive opinion followed eight months after all

 the briefs were submitted, and the majority opinion was accompanied by a lengthy

 dissenting opinion.

       Furthermore, “[t]he opinion in Loud Hawk . . . makes it clear that the

 question is not whether the appellate court’s delay was reasonable or unreasonable.

 The issue is whether the review taken by the appellate court constituted a ‘wholly

 unjustifiable’ delay.” Deblase v. Roth, No. CIV. A.95-5473, 1996 WL 11303, at

 *6 (E.D. Pa. Jan. 10, 1996) (unpublished). Additionally,

       the public has a strong interest in thorough and comprehensive
       appellate reviews. Thus, appellate courts, particularly State Supreme
       Courts, employ a slower and more deliberate process due to the nature
       of the legal issues brought before the court and the impact that its
       decision will have on the entire State and not just the current case at
       bar.

                                          27
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4502 Filed 03/31/21 Page 28 of 38




 Id. at *7.

        It is not lost upon the Court that Loud Hawk does not provide guidance on

 what “wholly unjustifiable” means and, in the 34 years since that case issued,

 neither the United States Supreme Court nor any circuit court has provided any

 instruction to fill in the gap. See generally Loud Hawk, 474 U.S. at 316. Nor has

 the Court ignored the fact that the Michigan Supreme Court underwent a very

 lengthy consideration of his interlocutory appeal and, in reality, Petitioner “is not

 privy to the inner workings or the deliberative processes” of the Michigan Supreme

 Court. See Com. v. DeBlase, 542 Pa. 22, 35, 665 A.2d 427, 434 (1995). Still,

 Petitioner is not absolved of the burden of showing a “wholly unjustifiable” delay

 by the appellate court. Absent guidance from the Supreme Court, the Court cannot

 conclude that the state court’s finding that Petitioner failed to clear this high hurdle

 was contrary to Supreme Court precedent, an unreasonable application of Supreme

 Court precedent, or an unreasonable application of the facts.

              c. June 18, 2014 to September 24, 2014

        The remaining portion of the pretrial delay consisted of the three-month

 period following the interlocutory appeal: from June 18, 2014, when the Michigan

 Supreme Court issued its decision on the double jeopardy issue, until September

 24, 2014, when Petitioner’s second trial commenced. During that time, Petitioner

 filed more motions, including a motion to disqualify the trial court. He contends


                                           28
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4503 Filed 03/31/21 Page 29 of 38




 that the motions were necessary because the prosecution withheld or destroyed

 discovery materials, but there is no indication in the record that the delay in

 producing discovery was the result of bad faith by the prosecution.

       Even if the prosecution was negligent in producing discovery and the three-

 month delay following the interlocutory appeal were weighed against the

 Government, the total time attributed to the prosecution was, at most, ten months

 (seven months before the interlocutory appeal and three months after the

 interlocutory appeal). The remaining portion of the three-year delay was due to the

 interlocutory appeal on the double jeopardy issue (23 months), which was not

 frivolous, and Petitioner’s request for an adjournment of the trial (three months),

 which was attributable to Petitioner. As such, the reasons for the delay weigh

 against Petitioner and in favor of the Government.

       3. Assertion of the Right

       The third Barker factor requires asking whether the defendant asserted his

 right to a speedy trial, because “a defendant has some responsibility to assert a

 speedy trial claim[.]” Barker, 407 U.S. at 529. The parties in this case do not

 dispute that Petitioner requested a speedy trial. (See Pet. for Writ of Habeas

 Corpus, ECF No.1 at Pg. ID 25-27; Resp. Answer in Opp’n to Pet., ECF No. 5 at

 Pg. ID 146.) The record, moreover, demonstrates that Petitioner repeatedly moved




                                           29
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4504 Filed 03/31/21 Page 30 of 38




 for a speedy trial. (See, e.g., 2/16/12 Pretrial Conference, ECF No. 6-11 at Pg. ID

 383-89; 3/1/12 Pretrial Hr’g, ECF No. 6-12 at Pg. ID 408, 417;

 4/17/12 Proceeding, ECF No. 7-1 at Pg. ID 1490-91; 2/13/13 Pretrial Conference,

 ECF No. 7-4 at Pg. ID 1617, 1621-22; 8/4/14 Proceeding, ECF No. 7-11 at Pg. ID

 1705-06.) The third factor weighs in Petitioner’s favor.

       4. Prejudice

       The fourth Barker factor is prejudice to the defendant. The Michigan Court

 of Appeals evaluated this factor and concluded that Petitioner was not prejudiced

 by the delay in trying him. The Court of Appeals stated that (i) Petitioner received

 credit for the time he was incarcerated before trial, (ii) his anxiety alone was

 insufficient to establish a speedy trial claim, and (iii) Petitioner conceded on appeal

 that no witnesses became unavailable, and no documents were lost. (ECF No. 6-23

 at Pg. ID 1288.)

       Petitioner, nevertheless, points out that he remained incarcerated during the

 entire pretrial delay. In addition, he was not able to groom himself properly during

 his incarceration, and he suffered constant anxiety and concern about his family,

 his financial status, and his career. (Pet., ECF No.1 at Pg. ID 27-28.) Petitioner

 also contends that he suffered prejudice to his defense because witnesses during his

 second trial experienced loss of memory. (Id. at Pg. ID 28.)




                                           30
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4505 Filed 03/31/21 Page 31 of 38




       There are “societal disadvantages” to a lengthy pretrial incarceration. As

 explained in Barker:

       The time spent in jail awaiting trial has a detrimental impact on the
       individual. It often means loss of a job; it disrupts family life; and it
       enforces idleness. . . . Moreover, if a defendant is locked up, he is
       hindered in his ability to gather evidence, contact witnesses, or
       otherwise prepare his defense.

 Barker, 407 U.S. at 532-33; see also Marion, 404 U.S. at 320 (stating that

 “[i]nordinate delay between arrest, indictment, and trial may impair a defendant’s

 ability to present an effective defense,” and that an arrest may “disrupt [a

 defendant’s] employment, drain his financial resources, curtail his associations,

 subject him to public obloquy, and create anxiety in him, his family and his

 friends”).

       But “deprivation of the right to speedy trial does not per se prejudice the

 accused’s ability to defend himself.” Barker, 407 U.S. at 521. Instead,

       [p]rejudice . . . should be assessed in the light of the interests of
       defendants which the speedy trial right was designed to protect. [The
       Supreme] Court has identified three such interests: (i) to prevent
       oppressive pretrial incarceration; (ii) to minimize anxiety and concern
       of the accused; and (iii) to limit the possibility that the defense will be
       impaired. Of these, the most serious is the last, because the inability of
       a defendant adequately to prepare his case skews the fairness of the
       entire system. If witnesses die or disappear during a delay, the
       prejudice is obvious. There is also prejudice if defense witnesses are
       unable to recall accurately events of the distant past.

 Id. at 532 (footnote omitted).



                                           31
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4506 Filed 03/31/21 Page 32 of 38




       Petitioner likely “was prejudiced to some extent by living . . . under a cloud

 of suspicion and anxiety.” Id. at 534; but see Miles v. Jordan, No. 19-5340, 2021

 WL 710955, at *6-7 (6th Cir. Feb. 24, 2021) (affirming district court’s

 determination that 21-month delay between indictment and delay did not prejudice

 the petitioner, where there was no indication that his anxiety was “beyond that

 which is inevitable in a criminal case”). But there is some basis in the record for

 concluding that he did not want a speedy second trial and that he asserted his right

 to a speedy trial because he hoped that the charges against him would be dismissed

 for failure to grant him a speedy trial. For example, at a court proceeding that

 followed the dismissal of the original charges, Petitioner stated, “I know how this

 Court likes to zoom things along, and get me in trial, so I’m trying to slow it down

 now. . . .” (1/19/12 Proceeding, ECF No. 6-10 at Pg. ID 364.)

       At a hearing about a month and a half later, Petitioner said that he was not

 trying to help everyone hurry up and try him. (3/1/12 Proceeding ECF No. 6-12 at

 Pg. ID 418.) And when the trial court offered Petitioner an earlier trial date,

 Petitioner declined the offer, stated that he was not ready for trial, and indicated

 that he planned to file an interlocutory appeal. (Id. at Pg. ID 418-26.) He

 subsequently filed an interlocutory appeal based on the speedy-trial issue. (ECF

 No. 6-16 at Pg. ID 539-40.)




                                           32
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4507 Filed 03/31/21 Page 33 of 38




        The delay in trying Petitioner a second time also does not appear to have

 hindered his defense. He produced sixteen witnesses in his own defense. (See

 10/2/14 Trial Tr., ECF No. 7-20 at Pg. ID 3132; 10/3/14 Trial Tr., ECF No. 7-21 at

 Pg. ID 3316-17; 10/6/14 Trial Tr., ECF No. 10-6 at Pg. ID 4300; 10/7/14 Trial Tr.,

 ECF No. 7-22 at Pg. ID 3526.)

        Petitioner cites to numerous places in the transcript of the trial where

 witnesses indicated that they did not remember some aspect of the case. (See Pet.,

 Ex. F, ECF No. 1-1 at Pg. ID 107.) Katherine Horton, the alleged victim of the

 assault, stated over and over that she did not recall certain details about the

 incident, but Petitioner’s cross-examination of her focused mainly on the most

 serious charges against him (second-degree murder and assault with intent to do

 great bodily harm less than murder), crimes for which he was acquitted. In

 addition, he was able to cross-examine the unlawful imprisonment victims. And

 because the unlawful imprisonment victims were government witnesses, contrary

 to Petitioner’s assertion, their “inability . . . to remember particular facts . . . did not

 undermine his defense; rather, it weakened the prosecution’s case.” Brown, 845

 F.3d at 719 (quoting United States v. Schreane, 331 F.3d 548, 558 (6th Cir. 2003)

 (“If the witnesses support the prosecution, its case will be weakened . . . [as] it is

 the prosecution which carries the burden of proof.” (quoting Barker, 407 U.S. at

 521))). Therefore, “the partial memory lapses” of these two witnesses, “which


                                             33
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4508 Filed 03/31/21 Page 34 of 38




 defense counsel was free to highlight during trial, worked to the advantage of

 [Petitioner].” Id. And though Petitioner contends that their memory loss hindered

 his ability to cross-examine them (see ECF No. 1 at Pg. ID 28-29; ECF No. 8 at

 Pg. ID 3859), Petitioner does not explain how this was the case. The Court further

 notes, as to the unlawful imprisonment victims, several of the examples to which

 Petitioner points do not indicate any memory loss; several other examples concern

 minor and insignificant details; on many occasions, they did in fact give

 substantive answers to specific questions after initially stating they could not

 recall; and Petitioner crossed examined them extensively regarding the details of

 prior written and video statements, repeatedly referring to them to refresh their

 recollection and point out inconsistencies. (9/26/14 Trial Tr., ECF No. 7-16 at Pg.

 ID 2521, 2536-37, 2540, 2542-45, 2548, 2550-59, 2561; 9/26/14 Trial Tr., ECF

 No. 7-17 at Pg. ID 2601-02, 2604, 2607-08, 2614-15, 2617-18, 2620, 2634, 2638-

 39, 2645-47, 2649-50, 2659, 2661.) Moreover, their presence at trial as testifying

 witnesses gave the jury the opportunity to assess their demeanor and whether any

 credibility should be given to their testimony.

       Eight additional witnesses—some who testified on behalf of the Government

 and others on behalf of the defense—stated at some point in their testimony that

 they did not recall certain facts. But the things that they could not recall concerned




                                           34
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4509 Filed 03/31/21 Page 35 of 38




 minor, insignificant details about the case.4 Cf. Brown, 845 F .3d at 714

 (describing the memories of two witnesses as “not so dim” because they

 “recall[ed] many salient details” (emphasis added)). In the end, the witnesses’

 “lapses of memory . . . were in no way significant to the outcome” of the

 Petitioner’s trial. Barker, 407 U.S. at 534. Factor four weighs in the

 Government’s favor because Petitioner has not shown that he was prejudiced by

 the pretrial delay.

       Even if one were to assume that the prosecution was more to blame,

 Petitioner was responsible for some of the delay, and he has not shown that his

 defense was impaired. Moreover, the Court recognizes that “[t]he time spent in

 jail awaiting trial has a detrimental impact on the individual. It often means loss of

 a job; it disrupts family life; and it enforces idleness. . . .” Barker, 407 U.S. at 532-

 33. Indeed, “[t]he time spent in jail is simply dead time.” Id. In this case,

 however, the “anxiety and concern” Petitioner experienced was not “beyond that

 which is inevitable in a criminal case.” Miles, 2021 WL 710955, at *6-7. And

 even though Petitioner at one point states in his habeas petition that “[he] was

 oppressively incarcerated throughout the delays,” Petitioner makes no attempt to



 4
  (See Pet., Ex. F, ECF No. 1-1 at Pg. ID 107 (citing 10/1/14 Trial Tr., ECF No. 7-19
 at Pg. ID 3006, 3010-11; 10/2/14 Trial Tr., ECF No. 7-20 at Pg. ID 3227, 3230,
 3235, 3241, 3244; 10/3/14 Trial Tr., ECF No. 7-21 at Pg. ID 3432; 3434-35, 3446,
 3451-52).)
                                            35
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4510 Filed 03/31/21 Page 36 of 38




 explain how he experienced “oppressive pretrial incarceration” as defined by the

 Supreme Court. See also McPherson v. Kelsey, 125 F. 3d 989, 995-96 (6th Cir.

 1997) (“[I]ssues adverted to in a perfunctory manner, unaccompanied by some

 effort at developed argumentation, are deemed waived. It is not sufficient for a

 party to mention a possible argument in the most skeletal way, leaving the court to

 . . . put flesh on its bones.”); see also United States v. Felix, No. 20-3201, 2021

 WL 1102304, at *6 (6th Cir. Mar. 23, 2021) (emphasis in original) (quoting Young,

 657 F.3d at 418)) (concluding that, where “[t]he only prejudice advanced by [the

 petitioner] [] is his pretrial incarceration,” the petitioner has not demonstrated

 prejudice “with specificity” sufficient to demonstrate oppressive pretrial

 incarceration).

                                    IV. Conclusion

       Factors one and three (length of the delay and assertion of the right) weigh

 in Petitioner’s favor, but factors two and four (reasons for the delay and prejudice)

 favor the Government. Therefore, the state appellate court reasonably determined

 that the delay in bringing Petitioner to trial did not violate the Constitution. See

 Brown v. Bobby, 656 F.3d 325, 337 (6th Cir. 2011) (reaching the same conclusion

 in similar circumstances where factors one and three favored the petitioner, but

 factors two and four weighed in the state’s favor).




                                           36
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4511 Filed 03/31/21 Page 37 of 38




       The state appellate court’s adjudication of Petitioner’s claim on the merits

 was not so lacking in justification that there was an error beyond any possibility for

 fairminded disagreement. Further, the state court’s decision was not contrary to

 Supreme Court precedent, an unreasonable application of Supreme Court

 precedent, or an unreasonable application of the facts. Accordingly, Petitioner is

 not entitled to relief on his claim.

                                        ORDER

       IT IS ORDERED that the petition for a writ of habeas corpus is DENIED.

 Nevertheless, because reasonable jurists could find the Court’s assessment

 of Petitioner’s constitutional claim debatable,

       IT IS FURTHER ORDERED that a certificate of appealability may issue.

       IT IS FURTHER ORDERED that Petitioner’s motion for bond pending a

 decision on the habeas petition (ECF No. 15) is DENIED as moot.

       IT IS FURTHER ORDERED that Petitioner’s motion for a hearing on the

 previous judge’s recusal (ECF No. 22) is DENIED as unnecessary and irrelevant.

       IT IF FURTHER ORDERED that Petitioner’s motion for permission to file

 a supplemental brief related to his motion for bond (ECF No. 23) is GRANTED.

 No further action is necessary because Petitioner already filed two supplemental

 briefs (ECF Nos. 24, 26) and the Court has reviewed them.




                                          37
Case 2:18-cv-10906-LVP-DRG ECF No. 30, PageID.4512 Filed 03/31/21 Page 38 of 38




       IT IS FURTHER ORDERED that Petitioner’s motion to expedite bond due

 to Petitioner’s medical condition (ECF No. 28) is DENIED as moot.

       IT IS FURTHER ORDERED that Petitioner’s motion for leave to be heard

 on pending bond motion (ECF No. 29) is DENIED as moot.

       IT IS SO ORDERED.

                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE


  Dated: March 31, 2021




                                       38
